UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1552


FENYANG AJAMU STEWART,

                Plaintiff - Appellant,

          v.

THE UNIVERSITY OF NORTH CAROLINA SYSTEM; NORTH CAROLINA
AGRICULTURAL   &   TECHNICAL   STATE   UNIVERSITY;  NATIONAL
INSTITUTE OF AEROSPACE ASSOCIATES, INC.; WILLIAM EDMONSON,
NIA Distinguished Langley Professor, Full Professor, North
Carolina A&T State University; JOHN KELLY, Chairman;
ELECTRIC AND COMPUTER ENGINEERING DEPARTMENT, NORTH CAROLINA
A&T STATE UNIVERSITY; CATHY HOPKINS, Human Resources
Director, National Institute of Aerospace,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:15-cv-01487-AJT-JFA)


Submitted:   November 29, 2016            Decided:   December 12, 2016


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Fenyang Ajamu Stewart, Appellant Pro Se.       Matthew Thomas
Tulchin, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina; Eve Grandis Campbell, O’HAGAN MEYER PLLC, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Fenyang Ajamu Stewart appeals the district court’s order

dismissing his civil rights complaint and its orders denying his

motions for reconsideration.                Stewart’s complaint alleged claims

against two groups of defendants — the National Institute of

Aerospace     Associates,          Inc.    (“NIA”)   and    Cathy     Hopkins,      NIA’s

Director    of    Human      Resources      (collectively,     “NIA    defendants”),

and   the   University        of    North    Carolina      System,    North    Carolina

Agricultural & Technical State University (“NC A&T”), William

Edmonson,        and    John       Kelly     (collectively,         “North     Carolina

defendants”).          We vacate the district court’s order dismissing

Counts 2 through 4 of Stewart’s amended complaint as to the NIA

defendants,       affirm     the     district    court’s     orders    in    all    other

respects, and remand for further proceedings.

      The district court concluded that Stewart’s claims against

the North Carolina defendants were barred by Eleventh Amendment

immunity.     We review de novo a district court’s dismissal of an

action under the Eleventh Amendment.                    Hutto v. S.C. Ret. Sys.,

773 F.3d 536, 542 (4th Cir. 2014).                   Stewart concedes that the

Supreme     Court      has   found    that   such    claims    are    barred       by    the

Eleventh Amendment.            See Quern v. Jordan, 440 U.S. 332, 341

(1979).     While Stewart contends that the Supreme Court erred in

so ruling, we are bound to follow Supreme Court precedent.                              Stop

Reckless Econ. Instability Caused by Democrats v. Fed. Election

                                             3
Comm’n, 814 F.3d 221, 230-31 (4th Cir.), cert. denied,                                                 S.

Ct.            , No. 16-109, 2016 WL 4001325 (U.S. Oct. 31, 2016).

Accordingly,          we       affirm       the     portions          of    the    district    court’s

order dismissing the North Carolina defendants, as well as the

district           court’s           orders         denying           Stewart’s       motions         for

reconsideration.

          We   review      de        novo      a    district          court’s      dismissal     of    a

complaint          under       Fed.    R.      Civ.    P.       12(b)(6),         accepting    factual

allegations          in        the    complaint            as     true      and     “draw[ing]     all

reasonable          inferences            in       favor    of        the    [nonmoving       party].”

Kensington Volunteer Fire Dep’t v. Montgomery Cty., 684 F.3d

462, 467 (4th Cir. 2012) (internal quotation marks omitted).                                          To

survive        a     motion          to     dismiss,            the    complaint’s        “[f]actual

allegations must be enough to raise a right to relief above the

speculative level” and sufficient “to state a claim to relief

that is plausible on its face.”                            Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555, 570 (2007).                          A court may dismiss on the grounds

of    a    statute        of    limitations           defense         if    the    necessary     facts

“clearly appear on the face of the complaint.”                                     Waugh Chapel S.,

LLC v. United Food & Commercial Workers Union Local 27, 728 F.3d

354, 360 (4th Cir. 2013) (emphasis and internal quotation marks

omitted).

          Stewart     contends              that      the        district         court   erred       in

dismissing Counts 2 and 3 of the amended complaint, asserting

                                                      4
claims under 42 U.S.C. § 1981 (2012) against the NIA defendants,

because the federal four-year statute of limitations applies.

We agree.        Generally, § 1981 claims are governed by the most

analogous state statute of limitations.                  James v. Circuit City

Stores, Inc., 370 F.3d 417, 420 (4th Cir. 2004).                    The district

court applied this general rule and found Virginia’s two-year

statute of limitations applicable.                   See Va. Code Ann. § 8.01-

243(A) (2015).       However, if a claim is based on § 1981(b), which

covers “claims based on conduct occurring after the formation of

the    contractual       relationship,”        then    the   federal     four-year

statute of limitations applies.            James, 370 F.3d at 421.

       We conclude that Stewart’s claims in Counts 2 and 3 are

based on postformation conduct, and thus the four-year statute

of limitations applies.          See Buntin v. City of Boston, 813 F.3d

401,    405   (1st       Cir.   2015)     (applying     four-year      statute   of

limitations to retaliation claim under § 1981); White v. BFI

Waste Servs., LLC, 375 F.3d 288, 292 (4th Cir. 2004) (holding

that hostile work environment claims are subject to four-year

statute of limitations).             Because these claims concern events

that occurred in 2012 and Stewart filed his complaint in October

2015, we conclude that the district court erred in dismissing

these claims as time-barred.

       Stewart    next    contends      that   the    district   court   erred   in

dismissing Count 4 of the amended complaint, which he alleges

                                          5
was brought under § 1981(b), and not under Virginia law as the

district court concluded.                We agree.       Count 4 of Stewart’s claim

cited § 1981 and alleged that the NIA defendants did not pay him

an adequate stipend and removed him from his doctoral program on

the basis of his race.                   We conclude that the district court

should have analyzed the claim under § 1981 and not Virginia

law.      Thus,       we   vacate    the     district        court’s   order    dismissing

Count    4   against        the    NIA     defendants,        and   remand     for   further

consideration of this claim.

       Finally, Stewart contends that the district court erred in

dismissing his claim under the Racketeer Influenced and Corrupt

Organizations Act (RICO), 18 U.S.C. §§ 1961 to 1968 (2012).                                  We

conclude that the district court correctly dismissed this claim,

as     Stewart’s         allegations       of       racial    discrimination         do    not

constitute        a     predicate    act     of     racketeering       under    RICO.       US

Airline Pilots Ass’n v. Awappa, LLC, 615 F.3d 312, 317 (4th Cir.

2010) (“To state a civil RICO claim, a plaintiff must allege

that the defendants engaged in, or conspired to engage in, a

pattern      of    racketeering          activity.”      (internal      quotation         marks

omitted);         see      18     U.S.C.     § 1961(1)        (defining        racketeering

activity).

       Accordingly, we affirm the district court’s orders, with

the exception of the court’s disposition of Counts 2 through 4

of Stewart’s amended complaint against the NIA defendants.                                   As

                                                6
to those claims, we vacate the district court’s dismissal and

remand   for   further   proceedings.    We   further   deny   Stewart’s

motion to appoint counsel and to participate in oral argument.

By this opinion, we express no view on the merits of Stewart’s

claims   against   the   NIA   defendants.    We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                     AFFIRMED IN PART,
                                                      VACATED IN PART,
                                                          AND REMANDED




                                    7